
	
		III
		110th CONGRESS
		1st Session
		S. RES. 400
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Inouye (for himself,
			 Mr. Brownback, Mr. Dorgan, Mr.
			 Bingaman, Mrs. Clinton,
			 Ms. Cantwell, Mr. Cochran, Mr.
			 Johnson, Mr. Conrad,
			 Mr. Domenici, Mr. Akaka, Mrs.
			 Boxer, Mrs. Feinstein,
			 Mr. Stevens, Mr. Baucus, and Mr.
			 Tester) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		To designate Friday, November 23, 2007, as Native
		  American Heritage Day in honor of the achievements and contributions of
		  Native Americans to the United States.
	
	
		Whereas Native Americans are the descendants of the
			 aboriginal, indigenous, native people who were the original inhabitants of and
			 who governed the lands that now constitute the United States;
		Whereas Native Americans have volunteered to serve in the
			 United States Armed Forces and have served with valor in all of the Nation’s
			 military actions from the Revolutionary War through the present day, and in
			 most of those actions, more Native Americans per capita served in the Armed
			 Forces than any other group of Americans;
		Whereas Native American tribal governments developed the
			 fundamental principles of freedom of speech and separation of governmental
			 powers that were a model for those that form the foundation of the United
			 States Constitution;
		Whereas the Founding Fathers based the provisions of the
			 Constitution on the unique system of democracy of the Six Nations of the
			 Iroquois Confederacy, which divided powers among the branches of government and
			 provided for a system of checks and balances;
		Whereas Native Americans have made distinct and
			 significant contributions to the United States and the rest of the world in
			 many fields, including agriculture, medicine, music, language, and art, and
			 Native Americans have distinguished themselves as inventors, entrepreneurs,
			 spiritual leaders, and scholars;
		Whereas Native Americans should be recognized for their
			 contributions to the United States as local and national leaders, artists,
			 athletes, and scholars;
		Whereas nationwide recognition of the contributions that
			 Native Americans have made to the fabric of American society will afford an
			 opportunity for all Americans to demonstrate their respect and admiration of
			 Native Americans for their important contributions to the political, cultural,
			 and economic life of the United States;
		Whereas nationwide recognition of the contributions that
			 Native Americans have made to the Nation will encourage self-esteem, pride, and
			 self-awareness in Native Americans of all ages;
		Whereas designation of the Friday following Thanksgiving
			 as Native American Heritage Day will underscore the government-to-government
			 relationship between the United States and Native American governments;
			 and
		Whereas designation of Native American Heritage Day will
			 encourage public elementary and secondary schools in the United States to
			 enhance understanding of Native Americans by providing curricula and classroom
			 instruction focusing on the achievements and contributions of Native Americans
			 to the Nation: Now, therefore, be it
		
	
		that the Senate—
			(1)designates Friday, November 23, 2007, as
			 Native American Heritage Day; and
			(2)encourages the
			 people of the United States, as well as Federal, State, and local governments
			 and interested groups and organizations to observe Native American Heritage Day
			 with appropriate programs, ceremonies, and activities, including activities
			 related to—
				(A)the historical
			 and constitutional status of Native American tribal governments as well as the
			 present day status of Native Americans;
				(B)the cultures,
			 traditions, and languages of Native Americans; and
				(C)the rich Native
			 American cultural legacy that all Americans enjoy today.
				
